    Case 2:17-md-02785-DDC-TJJ Document 2298 Filed 01/16/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine Injection, USP)            CASE NO. 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust Litigation   (MDL No. 2785)




SANOFI-AVENTIS U.S., LLC,                             CASE NO. 2:17-CV-02452-DDC-TJJ

                      Plaintiff,                      Document Filed Electronically
          v.
MYLAN INC., et al.,

                      Defendants.

This Document Relates to the Sanofi case.



           MYLAN’S INDEX OF JUNE 28, 2019 EXPERT REPORT EXHIBITS

 Exhibit           Expert Report                Report Attached as Following Exhibits to
  No.                                                       June 28 Briefs
    A       3/25/2019 Expert Report of       Ex. 38 to Mylan’s Motion for Summary
            Dr. Robert P. Navarro            Judgment (Previously Filed Under Seal at ECF
                                             No. 1661-12)
                                             Ex. 46 to Mylan’s Motion to Exclude Fiona M.
                                             Scott Morton (excerpt only) (Previously Filed
                                             Under Seal at ECF No. 1681-20)
    B       3/25/2019 Expert Report of       Ex. 16 to Mylan’s Motion to Exclude Fiona M.
            Dr. Janusz A. Ordover            Scott Morton (Previously Filed Under Seal at
            (Excerpt)                        ECF No. 1680-19)
    C       2/4/2019 Expert Report of        Ex. 3 to Mylan’s Motion to Exclude Steven
            Thomas R. Varner, Ph.D.          Wiggins (Previously Filed Under Seal at ECF No.
                                             1679-6)
                                             Ex. 36 to Sanofi’s Motion for Summary
                                             Judgment, (Previously Filed at ECF No. 1692-38)
  Case 2:17-md-02785-DDC-TJJ Document 2298 Filed 01/16/21 Page 2 of 3




Exhibit          Expert Report             Report Attached as Following Exhibits to
 No.                                                   June 28 Briefs
                                         Ex. 1 to Sanofi’s Motion to Exclude Thomas
                                         Varner (Previously Filed at ECF No. 1677-3)
  D       4/18/2019 Expert Rebuttal      Ex. 4 to Mylan’s Motion to Exclude Steven
          Report of Thomas R. Varner,    Wiggins, (Previously Filed Under Seal at ECF
          Ph.D.                          No. 1679-7)
                                         Ex. 2 to Sanofi’s Motion to Exclude Thomas
                                         Varner (Previously Filed at ECF No. 1677-4)
  E       3/25/2019 Expert Report of     Ex. 39 to Mylan’s Motion for Summary
          Robert Willig, Ph.D.           Judgment (Previously Filed Under Seal at ECF
                                         No. 1661-13)
                                         Ex. 41 to Mylan’s Motion to Exclude Fiona M.
                                         Scott Morton (excerpt only) (Previously Filed
                                         Under Seal at ECF No. 1682)
                                         Ex. 69 to Sanofi’s Motion for Summary
                                         Judgment (Previously Filed at ECF No. 1693-23)
  F       2/4/2019 Expert Report of      Ex. 6 to Mylan’s Motion to Exclude Eduardo
          Gary Zieziula                  Schur (Previously Filed Under Seal at ECF No.
                                         1676-9)
                                         Ex. 145 to Sanofi’s Motion for Summary
                                         Judgment (Previously Filed at ECF No. 1696-9)
                                         Ex. 2 to Sanofi’s Motion to Exclude Gary
                                         Zieziula (Previously Filed at ECF No. 1669-4)
  G       3/25/2019 Expert Report of     Ex. 51 to Sanofi’s Motion for Summary
          Gary Zieziula                  Judgment (Previously Filed at ECF No. 1693-5)
                                         Ex. 3 to Sanofi’s Motion to Exclude Gary
                                         Zieziula (Previously Filed at ECF No. 1669-5)
  H       4/18/2019 Rebuttal Report of   Ex. 146 to Sanofi’s Motion for Summary
          Gary Zieziula                  Judgment (Previously Filed at ECF No. 1696-10)
                                         Ex. 4 to Sanofi’s Motion to Exclude Gary
                                         Zieziula (Previously Filed at ECF No. 1669-6)




                                          2
     Case 2:17-md-02785-DDC-TJJ Document 2298 Filed 01/16/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       On this 16th day of January, 2021, the foregoing document was electronically filed with

the Clerk of the Court using the CM/ECF system, which provides a notice of such filing on each

attorney registered for ECF notification to the counsel of record in this case.

                                                     Respectfully submitted,


                                                     s/ Philip A. Sechler
                                                     Philip A. Sechler

                                                     ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                     UNTEREINER & SAUBER LLP
                                                     2000 K St. NW, 4th Floor
                                                     Washington, DC 20006
                                                     Telephone: (202) 775 4492
                                                     Fax: (202) 775 4510
                                                     psechler@robbinsrussell.com

                                                     Counsel for Defendant Mylan Inc. and
                                                     Defendant/Counterclaim Plaintiff Mylan
                                                     Specialty L.P.




                                                 3
